Title: To Benjamin Franklin from Jean-Sylvain Bailly, 8 September 1784
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin


				
					a chaillot ce 8 7bre 1784.
				
				Comme mrs les commissaires doivent aller voir demain jeudi Mr Franklin, mr Bailly a l’honneur de lui envoier le registre original qui doit etre signé demain; afin que Monsieur Franklin


puisse en prendre lecture, et signer aussi demain avec les autres commissaires.
				Il suffit qu’il lise depuis la pag 87 ou sa derniere signature est placée. Quoiqu’il n’y ait plus de secret relativement au travail de la commission, Mr Franklin est prié de le serrer et de ne le pas laisser voir à cause de certain article sur lequel la commission n’a pas jugé a propos de s’expliquer.
				Monsieur Franklin voudra bien bruler ce billet et recevoir l’assurance du respectueux attachement d’un de ses plus devoues serviteurs
			 
				Notation: Bally 8. 7bre. 1784.
			